Case: 25C12:20-cv-00021-EFP Document#:2 Filed: 06/18/2020 Pageiof7

IN CIRCUIT COURT OF HINDS COUNTY, MISSISSIPPI

SECOND JUDICIAL DISTRICT
JASMINE SAMUEL PLAINTIFF
Vv. CIVILACTION NO: 20" Ol
MISSISSIPPI METHODIST SENIOR SERVICES, INC. DEFENDANT
COMPLAINT
JURY TRIAL DEMANDED

COMES NOW the Plaintiff, Jasmine Samuel, by and through her counsel,
Watson & Norris, PLLC, and files this action to recover damages for violations of her
rights under the Fair Labor Standards Act against Defendant Mississippi Methodist
Senior Services, Inc. In support of this cause, the Plaintiff would show unto the Court

the following facts to-wit:

PARTIES

1. Plaintiff Jasmine Samuel is an adult female citizen of Hinds County,
Mississippi.

2 Defendant Mississippi Methodist Senior Services: Inc. is incorporated in
the State of Mississippi, licensed to do business in the State of Mississippi, and may be
served with process by serving its registered agent: Sonja Jenkins, 109 South
Broadway, Tupelo, Mississippi 38804. Defendant owns and operates a facility in

Raymond, Mississippi where Plaintiff is employed.

JURISDICTION AND VENUE

3 This Court has federal question jurisdiction.
4. This Court has personal and subject matter jurisdiction over the

Defendant and venue is proper in this Court.

EXHIBIT

i A
Case: 25C12:20-cv-00021-EFP Document#:2 Filed: 06/18/2020 Page 2of7

STATEMENT OF THE FACTS

5. Plaintiff is a 36-year old adult female resident of Hinds County, Mississippi.

6. Plaintiff was hired as the Director of Nursing at Mississippi Methodist Senior
Services, Inc. (MMSS) on November 4, 2019.

7. Plaintiff is paid on an hourly basis, but Defendant only pays Plaintiff for 40
hours per week. | When Plaintiff works partial shifts in a day her pay is docked based
on the number of hours she worked.

8. Despite Defendant's contention to Plaintiffs that she is salaried, Plaintiff is
required by management to submit time sheets outlining when she arrives to and leaves
work and time she takes off for lunch.

9. Typically, Plaintiff's time sheets reflect that she works between 85 and 100
hours during a two week pay period.

40. When Plaintiff was first hired at MMSS, Executive Director Jerone Lacking
told Ms. Plaintiff that her personal time off would accrue at a higher rate when she worked
over 80 hours per pay period than when she worked the standard 80 hours; yet, this has
proven not to be the case.

41. Plaintiff has also noticed that if, on rare occasions, she worked less than 80
hours during a pay period, either her pay or her personal leave time was docked in
proportion to the difference between the hours she worked and the standard 80 hours.

42. For example, on November 27, 2019, Plaintiff worked only five hours and
had no personal leave time available.

43. Plaintiffs paycheck reflected that she was paid for only five hours worked on
that day.

14, Similarly, on November 28-29, 2019, Plaintiff did not work her entire shift on

2
Case: 25C12:20-cv-00021-EFP Document#:2 Filed: 06/18/2020 Page 3of7

either of those two days, and since she had no personal leave time available, her
paycheck reflected a deduction of pay for those two days as well.

15. Plaintiff is on-call with MMSS almost continuously.

16. Plaintiff routinely receives calls she is expected to respond to at all hours of
the day, every day of the week.

17. Despite this responsibility, Plaintiff is compensated only for forty (40) hers
per week.

18. Plaintiff receives no overtime pay and no call pay.

49. Even if Plaintiff were to take a few hours off to attend a doctor's
appointment, and even if she took personal leave time to attend the appointment, Plaintiff
is still expected to answer her work phone if she is called, because there is no one else to
take call for her.

20. Plaintiff has repeatedly been denied requests for taking time off.

21. ‘Plaintiff has submitted requests for a few days or even just one day of
uninterrupted time off (i.e., time off from both on-site work and taking call) and has
repeatedly been denied.

22. On May 22, 2020, Plaintiff worked an abbreviated day approximately four
hours in office.

23. However, as always, she remained on call the entire day.

24. Upon departing, Plaintiff sent the Executive Director, Jerone Lacking, a text
message questioning whether or not she was required to go into the payroll system and
manually alter the number of hours worked in the office down to reflect the number of
hours Plaintiff was actually present in the building.

25. Noreply was received.
Case: 25C12:20-cv-00021-EFP Document#:2 Filed: 06/18/2020 Page 4of7

26. After submitting her timesheet (5/18/20- 5/31/20) for approval on 6/1/2020, it
was rejected with the following comment, from Jerone Lacking, attached: “Time sheet
does not reflect the time for May 22"7 and May 25"". May 22" you left early and May 25
was a holiday.”

27. Due to other pending PTO requests, Plaintiffs PTO bank would not allow
any additional requests because the banked hours are exceeded.

28. Therefore, for pay period 5/18/20 - 5/31/20, Plaintiff was forced to manually
change the number of hours worked on 5/22/20 to reflect the number of hours she was
actually present in the building (4), and submit for unpaid PTO on 5/25/20 (Memorial Day).
Hours worked for the period include 53 regular hours, 16 PTO hours, and 8 unpaid PTO
hours. A screen snip of Plaintiff's actual time-card is attached as Exhibit “A.”

29. This is clear evidence Defendant has been paying Plaintiff based on the
quantity of time she has worked and is not being paid on a salary basis.

30. As such, she is a non-exempt employee that is entitled to overtime wages

for all hours over forty (40) in a week that she has worked.

CAUSES OF ACTION
COUNT I: VIOLATION OF THE FAIR LABOR STANDARDS ACT
31. Plaintiff alleges and incorporates all averments set forth in paragraphs 1

through 30 above as if fully incorporated herein.

32. Plaintiff was a non-exempt employee and subject to the provisions of the
Fair Labor Standards Act as it pertains to whether or not Plaintiff was entitled to

overtime pay for all overtime hours worked.

33. Plaintiff is considered non- exempt under the provisions of the Fair

Labor Standards Act.
Case: 25C/2:20-cv-00021-EFP Document#:2 Filed: 06/18/2020 Page5of7

34. The Fair Labor Standards Act requires that all non-exempt employees
be paid an overtime premium at a rate not less than one and one-half (1 %) times the
regular rate at which they are employed for all hours in excess of forty (40) hours in a

work week. 29 U.S.C. § 207(a).

35, Plaintiff and has not been properly paid overtime compensation under the

Fair Labor Standards Act at a rate of 1 % her regular rate of pay.

36. The acts of the Defendant constitute a willful intentional violation of the Fair
Labor Standards Act.

PRAYER FOR RELIEF
WHEREFORE PREMISES CONSIDERED, Plaintiff respectfully prays that upon

hearing of this matter by a jury, the Plaintiff and all other similarly situated individuals be
granted the following relief in an amount to be determined by the jury:

Overtime wages;

Liquidated Damages;

A tax gross-up and all make-whole relief,

Attorney fees;

Costs and expenses; and

Any other relief to which Plaintiff may be properly entitled under the FLSA.

Aakwon>

THIS the 18" day of June 2020.

Respectfully submitted,

JASMINE SAMUEL, PLAINTIFF

By:/s/Louis H. Watson, Jr.
Louis H. Watson, Jr. (MB# 9053)
Nick Norris (MB#101574)
Attorneys for Plaintiff
Case: 25CI2:20-cv-00021-EFP Document#:2 Filed: 06/18/2020 Page6of7

OF COUNSEL:

WATSON & NORRIS, PLLC
1880 Lakeland Drive, Suite G
Jackson, Mississippi 39216-4972
Telephone: (601) 968-0000
Facsimile: (601) 968-0010
louis@watsonnorris.com
nick@watsonnorris.com
Case: 25C12:20-cv-00021-EFP

EXHIBIT

1A

‘ By Day

Documeniesames

 

- §.00 |

| Page 7iof 7

8.00

phere

8.00
8.00

 

 
 

COVER SHEET

__ OAS B25 Cl ey BBB AEE - PS

 

 

 

— Rue 21 «FIG: GRVENRE2020  PamecctNofittr

 

 

 

 

 

 

 

oe

 

 

—_

 

 

Docket Nu
Civil Case Filing Form ersten "NAL A} Ld Z
(To be completed by Attomey/Party Gouny 8 Jussal Court =
Prior to Filing of Pleading) | oral Docket ID
ae Cena Court Form AOCIO1 Month Date Year .
Office of Courts (Revised 1/1/2001) This area to be completed by clerk Caso Number if fled priar to 114
IN THE CIRCUIT COURT OF HINDS COUNTY
Short Style of Case: j ississinpi i i Z ___.
Party Filing Initial Pleading: Type/Print Name ‘Louis H. Watson, Jr. a fs SBarNo. 9053.
_Check (/’) if Not an Attomey ___ Check (v’) if Pro Hac Vice Signature i“

Compensatory Damages Sought: $ Punitive Damages Soug
Is Child Support contemplated as an issue in this suit? Yes if*yes" Is checked, please submit a completed Child Support

Information Sheet with Final Decree/Judgment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLAINTIFF - P IES) INTIALLY BRINGING SUIT SHOULD BE ENTERED FIRST (FIRST NAME IN SHORT STYLE) - ENTER ADDITIONAL PLAINTIFES ON. SEPARATE FORM
Individual Samuel Jasmine (
Lest Name Firat Name Malden Namo, if Applicable Middle Init. SrPSAAIAV
fee vada aS tea ee sa
ee w) if Individual is acting In capacity as Executor(tnx) or Admin tix) of an Estate, and enter style:
tal
___Chack (7) if Individual Plaintiff is acting in capacity as Business Owner/Operator (d/b/a) or State Agency, and enter entity:
D/B/A / Agency
Business
Enter legal name of business, corporation, partnership, agency - If Corporation, indicate state where Incorporated
ee (/) if Business Plaintiff is filling suit in the name of an entity other than the above, and enter below:
A:
DEFENDANT - NAME OF DEFENDANT (FIRST NAME IN SHORT STYLE) - ENTER ADDITIONAL DEFENDANTS ON SEPARATE FORM
Individual (
Last Name First Namo Maiden Name, lf Applicable Middle tnit. SSAA
___Check (/) If Individual Defendant Is actina in capacity as Executor(trix) or Administrator(trix) of an Estate. and enter stvie:
Estate of
_Check (/) if Individual Defendant is actina in capacity as Business Owner/Operator (d/b/a) or State Agency. and enter entitv:
DIBIA / Agency
Business Mississinni Methodist Senior Services, Inc
Enter logal name of bus! poration, p ip, agancy - if Corp state where incorporated
ean () if Business Defendant is being sued in the name of an entity other than the above, and enter below.
(BIA:
ATTORNEY FOR THIS DEFENDANT: BarNo. or Name: Pro Hac Vice (7%)
If known!
In loft hand column, check one (1) box that best describes Probate Children and Minors - Non-Domestic
the nature of this sult. In right hand column check all Accounting (Probate) Adoption - Noncontested
boxes which indicate secondary claims. Birth Certificate Correction Consent to Abortion for Minor
Business/Commercial Commitment Remove! of Minorily
Busines: Conservatorship Other
ear ‘ *) Guardianship Torts-Personal Injury
Business Dissolution - Corporation Heirship Bad Faith
Business Olssolution - Partnership Intestate Estate Fraud
Debt Collection Minor's Selvement Loss of Consortium
Employment Munimont of Tite Malpractice - Legal
Examination of Debtor Name Change Malpractice - Medical
Execution Power of Attomay Negligence - Gonoral
Foreign Judgment Testate Estato Negligence - Motor Vehicia
Gemishment Will Contest Products Liability
Pension a Wrongful Death
Raceneritip Statutes/Rules Othar
Reptevin Bond Validation Masa Tort
Stockholder Suit Civil Forfeiture Asbestos
Other Declaratory Judgment — Spill
<n ERISA
Chita Giasapieson Relations Eminent Oomain Hand/Arm Vibration
Child Support Extraordinary Writ Hearing Loss :
Contemp! Federal Ststutes Recioactive Materials
Divorce: Fault eens phir a ae Real Property
: | : eal Prope
a Differences Racketeering (RICO) Adverse Possession
Emancipation Railroad Ejectment
Modification Seaman Eminent Domain
Patemity Other FLSA Judicial Foreciesuro
Divisi Appeals Lien Assertion
feat Maintenance Administrative Agency Partition
Termination of Parental Rights Counly Court Races Rope
UIFSA (formerly URESA) Hantship Potition (Driver Licens9) Tax Sats: ConfirmationCancatation
Other Justice Court Title, Boundary &/or Easemont
——‘ontract MS Employmt Secunty Comm'n a
Breach of Contract Municipal Court Civil Rights
Instaliment Contract Ou & Gas Board Elections
I ; Workers’ Compensation Habeas Corus
Product Ltablilly under Contract Other eee Conviction Retief
Other Other SS

 

 
